                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


United States of America,
                                                         Crim. No. 15-237 (MJD/BRT)
                     Plaintiff,

v.
                                                                  ORDER
(1) Usama Darwich Hamade, (2) Samir Ahmed
Berro), and (3) Issam Hamade,

                     Defendants.


       This action came on for hearing before the Court on January 10, 2020, at the U.S.

Courthouse, 316 North Robert Street, St. Paul, MN 55101. The Defendants presented

various pretrial motions, and the Government presented motions for discovery. Based on

the file and documents contained herein, along with the memoranda and arguments of

counsel, the Court makes the following Order:

       1. Government’s Motion for Discovery Pursuant to Federal Rules of

Criminal Procedure 16(b), 12.1, 12.2, 12.3, and 26.2 (as to Defendant Usama

Hamade). The Government seeks disclosure of documents and tangible objects, reports

of examinations and tests, and a written summary of expert testimony pursuant to Fed. R.

Crim. P. 16(b). The Government also seeks disclosure of any alibi by the Defendant

pursuant to Fed. R. Crim. P. 12.1, and all witness statements pursuant to Fed. R. Crim. P.

26.2. In addition, the Government seeks notice (by the pretrial-motions-hearing date)

pursuant to Fed. R. Crim. P. 12.2, if Defendant intends to rely upon the defense of

insanity or introduce expert testimony relating to a mental disease or defect or any other
mental condition of the Defendant bearing on the issue of guilt. The Government also

seeks notice (by the pretrial-motions-hearing date) pursuant to Fed. R. Crim. P. 12.3, if

Defendant intends to rely upon the defense of actual or believed exercise of public

authority on behalf of a law enforcement agency or federal intelligence agency at the time

of the offense. Defendant Usama Hamade filed no objection to the motion. Therefore,

Defendant Usama Hamade is hereby ordered to comply with the discovery and disclosure

obligations under the aforementioned rules. The Government’s Motion for Discovery

Pursuant to Federal Rules of Criminal Procedure 16(b), 12.1, 12.2, 12.3 and 26.2 (Doc.

No. 82) is GRANTED. The Government must disclose the identity of experts and all

expert disclosures 45 days before trial. Defendant’s experts must be noticed along with

the production of expert disclosures no later than 30 days before trial.

       2. Government’s Motion for Discovery Pursuant to Federal Rules of

Criminal Procedure 16(b), 12.1, 12.2, 12.3, and 26.2 (as to Defendant Issam

Hamade). The Government seeks disclosure of documents and tangible objects, reports

of examinations and tests, and a written summary of expert testimony pursuant to Fed. R.

Crim. P. 16(b). The Government also seeks disclosure of any alibi by the Defendant

pursuant to Fed. R. Crim. P. 12.1, and all witness statements pursuant to Fed. R. Crim. P.

26.2. In addition, the Government seeks notice (by the pretrial-motions-hearing date)

pursuant to Fed. R. Crim. P. 12.2, if Defendant intends to rely upon the defense of

insanity or introduce expert testimony relating to a mental disease or defect or any other

mental condition of the Defendant bearing on the issue of guilt. The Government also

                                             2
seeks notice (by the pretrial-motions-hearing date) pursuant to Fed. R. Crim. P. 12.3, if

Defendant intends to rely upon the defense of actual or believed exercise of public

authority on behalf of a law enforcement agency or federal intelligence agency at the time

of the offense. Defendant Issam Hamade filed no objection to the motion. Therefore,

Defendant Issam Hamade is hereby ordered to comply with the discovery and disclosure

obligations under the aforementioned rules. The Government’s Motion for Discovery

Pursuant to Federal Rules of Criminal Procedure 16(b), 12.1, 12.2, 12.3 and 26.2 (Doc.

No. 81) is GRANTED. The Government must disclose the identity of experts and all

expert disclosures 45 days before trial. Defendant’s experts must be noticed along with

the production of expert disclosures no later than 30 days before trial.

         3. Defendant Usama Hamade’s Motion for Disclosure of 404 Evidence.

         Defendant Usama Hamade moves for immediate disclosure of any “bad act” or

“similar course of conduct” evidence that the Government intends to offer at trial

pursuant to Fed. R. Evid. 404, and to further direct the Government to identify the

witnesses through whom such evidence will be presented at trial. The Government

represents that it will comply with Rule 404 and that it is agreeable to disclosure 14 days

prior to trial. Defendant Usama Hamade’s Motion for Disclosure of 404 Evidence (Doc.

No. 107) is GRANTED to the extent that the Government must disclose Rule 404

evidence no later than 14 days prior to trial. Identification of witnesses shall be done in

accordance with the District Court’s pretrial order on disclosure of witness and exhibit

lists.

                                              3
         4. Defendant Issam Hamade’s Motion for Disclosure of Rule 404(b)

Material. Defendant Issam Hamade moves for immediate disclosure of any “bad act” or

“similar course of conduct” evidence that the Government intends to offer at trial

pursuant to Fed. R. Evid. 404, and to further direct the Government to identify the

witnesses through whom such evidence will be presented at trial. The Government

represents that it will comply with Rule 404 and that it is agreeable to disclosure 14 days

prior to trial. 1 Defendant Issam Hamade’s Motion for Disclosure of 404 Evidence (Doc.

No. 99) is GRANTED to the extent that the Government must disclose Rule 404

evidence no later than 14 days prior to trial. Identification of witnesses shall be done in

accordance with the District Court’s pretrial order on disclosure of witness and exhibit

lists.

         5. Defendant Usama Hamade’s Motion for Disclosure of Evidence

Favorable to the Defendant. Defendant Usama Hamade moves, pursuant to Brady v.

Maryland, 373 U.S. 83 (1963), Giglio v. United States, 405 U.S. 150 (1972), and their

progeny, for an order compelling the Government to disclose all evidence favorable to

him. The Government states that it will comply fully with its obligations under Brady and




1
       At the hearing held on January 10, 2020, while discussing Defendants’ motions for
agents to retain rough notes, the Government represented that certain of the interview
summaries in its possession may contain Brady material. The Government has
represented that it will produce such documents in accordance with its obligations under
Brady, Giglio, and their progeny.


                                              4
Giglio.2 Defendant Usama Hamade’s Motion to Disclose Evidence Favorable to the

Defendant (Doc. No. 108) is GRANTED. Within 10 days of the date of this Order, the

Government must disclose all Brady and Giglio information in its possession or of which

it has become aware as of the date of this Order and must promptly supplement its

disclosure upon receipt of any additional Brady and Giglio information not previously

disclosed.

       6. Defendant Usama Hamade’s Motion for Discovery and Inspection.

Defendant Usama Hamade requests an order requiring the Government to produce or

permit various items of discovery, inspection, and copying pursuant to Fed. R. Crim. P.

16. The Government represents that it has made all disclosures required under Rule 16,

and that it will continue to supplement its disclosures as additional materials come into its

possession. Defendant Usama Hamade’s Motion for Disclosure and Inspection (Doc. No.

109) is GRANTED to the extent that it conforms to Fed. R. Crim. P. 12, 16, and 26.2 and

is not already moot. The motion is DENIED to the extent that the Jencks Act protects

disclosure, and identification of witnesses shall be done in accordance with the District

Court’s pretrial order on disclosure of witness and exhibit lists. Within 10 days of the

date of this Order, the Government must disclose all Brady and Giglio information in its

possession or of which it has become aware as of the date of this Order and must


2      At the hearing held on January 10, 2020, while discussing Defendants’ motions for
agents to retain rough notes, the Government represented that certain of the interview
summaries in its possession may contain Brady material. The Government has
represented that it will produce such documents in accordance with its obligations under
                                                        Footnote Continued on Next Page
                                             5
promptly supplement its disclosure upon receipt of any additional Brady and Giglio

information not previously disclosed.

       7.     Defendant Issam Hamade’s Rule 16 Motion for Discovery. Defendant

Issam Hamade requests an order requiring the Government to produce or permit various

items of discovery, inspection, and copying pursuant to Fed. R. Crim. P. 16. Defendant

Issam Hamade also requests a written summary of any testimony the Government intends

to offer pursuant to Rules 702, 703, or 705 of the Federal Rules of Evidence. The

Government represents that it has made all disclosures required under Rule 16, and that it

will continue to supplement its disclosures as additional materials come into its

possession. Defendant Issam Hamade’s Motion for Disclosure and Inspection (Doc. No.

100) is GRANTED to the extent that it conforms to Fed. R. Crim. P. 12, 16, and 26.2 and

is not already moot. The motion is DENIED to the extent that the Jencks Act protects

disclosure, and identification of witnesses shall be done in accordance with the District

Court’s pretrial order on disclosure of witness and exhibit lists. Within 10 days of the

date of this Order, the Government must disclose all Brady and Giglio information in its

possession or of which it has become aware as of the date of this Order and must

promptly supplement its disclosure upon receipt of any additional Brady and Giglio

information not previously disclosed. Defendant Issam Hamade’s motion (Doc. No. 100)

is also GRANTED as to his request concerning expert witness disclosures at paragraph


Footnote Continued from Previous Page
Brady, Giglio, and their progeny.

                                             6
five. The Government must disclose the identity of experts and all expert disclosures 45

days before trial. Defendant’s experts must be noticed along with the production of

expert disclosures no later than 30 days before trial.

       8. Defendant Usama Hamade’s Motion for Discovery of Expert Under Rule

16(a)(1)(G). Defendant Usama Hamade requests an order directing the Government to

provide a written summary of the expert testimony it intends to use at trial. The

Government represents that while it intends to call several expert witnesses at trial, it has

not yet identified all of those witnesses. Defendant Usama Hamade’s motion (Doc. No.

110) is GRANTED. The Government must disclose the identity of experts and all expert

disclosures 45 days before trial. Defendant’s experts must be noticed along with the

production of expert disclosures no later than 30 days before trial.

       9. Defendant Usama Hamade’s Motion for Government Agents to Retain

Rough Notes and Evidence. Defendant Usama Hamade moves for an order requiring

law enforcement agents, including any confidential reliable informants, to retain and

preserve all rough notes taken as part of their investigation into this case. The

Government does not object to the motion insofar as it seeks the retention and

preservation of agents’ rough notes and represents that it has instructed its agents to do

so. The Government does object to disclosure of those notes to the defense. Defendant

Usama Hamade’s Motion for Government Agents to Retain Rough Notes (Doc. No. 113)

is GRANTED. However, disclosure of rough notes is not required by this Order.




                                              7
       10. Defendant Issam Hamade’s Motion to Retain Rough Notes. Defendant

Issam Hamade moves for an order requiring law enforcement agents, including any

confidential reliable informants, to retain and preserve all rough notes taken as part of

their investigation into this case. This motion also seeks production of those notes. The

Government does not object to the motion insofar as it seeks the retention and

preservation of agents’ rough notes and represents that it has instructed its agents to do

so. The Government does object to disclosure of those notes to the defense. Defendant

Issam Hamade’s Motion for Government Agents to Retain Rough Notes (Doc. No. 101)

is GRANTED. However, disclosure of rough notes is not required by this Order.

       11. Defendant Usama Hamade’s Motion for Bill of Particulars. Defendant

Usama Hamade moves for an order directing the Government to file a Bill of Particulars

with respect to Count 2, specifically with respect to the allegations contained in

paragraphs 7, 12, 16, 29, and 42 of the Second Superseding Indictment. (See Doc. No.

22.) The Government opposes the motion, arguing that the paragraphs in question make

clear the essential elements of the charged offense, to wit:

       Defendant Usama Hamade caused an object—a pair of binoculars—to be
       exported from the United States to Hizballah on December 3, 2013,
       contrary to a specific law or regulation of the United States—the Export
       Administration Regulations—without obtaining the export license
       mentioned in paragraph 16.

(Doc. No. 130, Government’s Resp. 6.) At oral argument, Defendant Usama Hamade

requested additional time to consider this issue. The Court therefore defers ruling on




                                              8
Defendant’s motion (Doc. No. 117) and will take the matter under advisement upon

receipt of both parties’ post-hearing briefs.

       12. Defendant Issam Hamade’s Motion for Early Disclosure of Jencks Act

Material. Defendant Issam Hamade moves for an order requiring the Government’s early

compliance with the Jencks Act, 18 U.S.C. § 3500. The Government objects to this

motion on the grounds that the Government may not be required to make pretrial

disclosure of Jencks material. United States v. Sturdivant, 513 F.3d 795, 803 (8th Cir.

2008); see also United States v. White, 750 F.2d 726, 728–29 (8th Cir. 1984). Because

the Jencks Act plainly provides that “no statement or report in the possession of the

United States which was made by a Government witness or prospective Government

witness (other than the defendant) shall be the subject of subpoena, discovery, or

inspection until said witness has testified on direct examination in the trial of the case,”

Defendant Issam Hamade’s Motion for Early Disclosure of Jencks Act Material (Doc.

No. 98) is DENIED. Nothing in this Order, however, precludes the Government from

voluntarily disclosing Jenks Act material three business days prior to trial as it has

represented it would.

       13.    Defendant Issam Hamade’s Motion for Disclosure of Government

Records Related to Issam Hamade’s Membership in Hezbollah. Defendant Issam

Hamade requests an order requiring the Government to produce items related to his

alleged membership in Hezbollah for discovery, inspection, and copying pursuant to Fed.

R. Crim. P. 16. The Government represents that it has made all disclosures required under

                                                9
Rule 16, and that it will continue to supplement its disclosures as additional materials

come into its possession. At oral argument, Defendant Issam Hamade represented that he

is unable to obtain the items he seeks from other government agencies via subpoena. The

Government replied that it takes its discovery obligations seriously and has requested

documents Defendant seeks from the State Department but has not yet received a

response. Defendant Issam Hamade’s Motion for Disclosure of Government Records

Related to Issam Hamade’s Membership in Hezbollah (Doc. No. 103) is therefore

DENIED without prejudice.

       14. Defendant Issam Hamade’s Motion for Disclosure of Government

Records Related to SAB Aerospace and Stars Communications. Defendant Issam

Hamade requests an order requiring the Government to produce items related to SAB

Aerospace and Stars Communications for discovery, inspection, and copying pursuant to

Fed. R. Crim. P. 16. The Government represents that it has made all disclosures required

under Rule 16, and that it will continue to supplement its disclosures as additional

materials come into its possession. At oral argument, Defendant Issam Hamade conceded

that the Government may have already produced the relevant documents, but that counsel

has not yet had an opportunity to review those materials. Accordingly, Defendant Issam

Hamade’s Motion for Disclosure of Government Records Related to SAB Aerospace and

Stars Communications (Doc. No. 104) is DENIED without prejudice.

       15. Defendant Usama Hamade’s Motion to Suppress Evidence Obtained as a

Result of Search and Seizure. Defendant Usama Hamade moves to suppress any

                                             10
physical evidence obtained as a result of a search and seizure because any warrant issued

in this case lacked a sufficient showing of probable cause in the supporting affidavit, and

because any searches and seizures were conducted without warrant, without probable

cause, and lacked any exigent circumstances. The Government opposes this motion. The

Court requests post-hearing briefing on the issue. Defendant Usama Hamade shall file his

post-hearing brief no later than February 7, 2020, and the Government shall file its

response by February 21, 2020. This Court will take Defendant Usama Hamade’s

Pretrial Motion to Suppress Evidence Obtained as a Result of Search and Seizure (Doc.

No. 111) under advisement on February 21, 2020 and issue a Report and

Recommendation to the District Court.

       16. Defendant Usama Hamade’s Motion to Suppress Statements, Admissions,

and Answers. Defendant Usama Hamade moves the Court for an order suppressing all

statements, admissions, and answers made by him prior to, at the time of, or subsequent

to his arrest including all custodial statements and statements alleged to be made as a part

of his South Africa bail proceedings. Defendant Usama Hamade alleges that such

statements were made without benefit of counsel, were not given freely or voluntarily,

were made without the benefit of a valid Miranda warning, and were the product of an

illegal warrantless arrest made without probable cause. The Government opposes the

motion. The Court requests post-hearing briefing on the issue. Defendant Usama Hamade

shall file his post-hearing brief no later than February 7, 2020, and the Government shall

file its response by February 21, 2020. This Court will take Defendant Usama Hamade’s

                                             11
Pretrial Motion to Suppress Evidence Obtained as a Result of Search and Seizure (Doc.

No. 118) under advisement on February 21, 2020 and issue a Report and

Recommendation to the District Court.

      17. Defendant Issam Hamade’s Motion to Exclude Use of Bail Affidavit.

Defendant Issam Hamade moves the Court for an order suppressing two documents

disclosed during discovery by the Government titled “Affidavit in Support of Release on

Bail” and “Supplementary Affidavit.” Defendant Issam Hamade argues that both

documents were submitted by Defendant in connection with bail proceedings in South

Africa in an effort to secure his release from detention. Thus, allowing the Government to

use them would violate Defendant’s right against self-incrimination and compelled

testimony under the Fifth Amendment. The Government opposes the motion. The Court

requests post-hearing briefing on the issue. Defendant Usama Hamade shall file his post-

hearing brief no later than February 7, 2020, and the Government shall file its response

by February 21, 2020. This Court will take Defendant Issam Hamade’s Motion to

Exclude Use of Bail Affidavit (Doc. No. 96) under advisement on February 21, 2020

and issue a Report and Recommendation to the District Court.

      18. Defendant Usama Hamade’s Motion to Dismiss for Improper Venue.

Defendant Usama Hamade moves to dismiss the Second Superseding Indictment due to

improper venue. The Government opposes the motion. The Court requests post-hearing

briefing on the issue. Defendant Usama Hamade shall file his post-hearing brief no later

than February 7, 2020, and the Government shall file its response by February 21,

                                           12
2020. This Court will take Defendant Usama Hamade’s Motion to Dismiss for Improper

Venue (Doc. No. 119) under advisement on February 21, 2020 and issue a Report and

Recommendation to the District Court.

       19. Defendant Issam Hamade’s Motion to Dismiss for Improper Venue.

Defendant Issam Hamade moves to dismiss the Second Superseding Indictment due to

improper venue. The Government opposes the motion. The Court requests post-hearing

briefing on the issue. Defendant Issam Hamade shall file his post-hearing brief no later

than February 7, 2020, and the Government shall file its response by February 21,

2020. This Court will take Defendant Issam Hamade’s Motion to Dismiss for Improper

Venue (Doc. No. 119) under advisement on February 21, 2020 and issue a Report and

Recommendation to the District Court.

       20. Defendant Issam Hamade’s Motion to Dismiss – Statute of Limitations.

Defendant Issam Hamade moves to dismiss the Second Superseding Indictment alleging

that the statute of limitations has already run. This motion also contains a nondispositive

request for an order directing the Government to produce grand jury transcripts. The

Government opposes the motion. The Court requests post-hearing briefing on the issue.

Defendant Issam Hamade shall file his post-hearing brief no later than February 7, 2020,

and the Government shall file its response by February 21, 2020. This Court will take

Defendant Issam Hamade’s Motion to Dismiss – Statute of Limitations (Doc. No. 95)

under advisement on February 21, 2020 and issue a Report and Recommendation to the

District Court.

                                             13
       21. Defendant Issam Hamade’s Motion to Exclude and for Pre-Trial

Determination of Admissibility of Co-Conspirator Statements. Defendant Issam

Hamade seeks a pretrial hearing to test the admissibility of statements of co-conspirators

pursuant to the Federal Rule of Criminal Procedure 12(b)(2) and Federal Rule of

Evidence 104. The Government opposes the motion, arguing that under United States v.

Bell, 573 F.2d 1040 (8th Cir. 1978), a statement by a co-conspirator of a defendant on

trial for conspiracy is admissible into evidence over a hearsay objection if the

government demonstrates by a preponderance of the evidence that (1) a conspiracy

existed; (2) the defendant and the declarant were both members of the conspiracy; and (3)

the statement was made during the course and in furtherance of the conspiracy. Bell, 573

F.2d at 1043. At oral argument, Defendant Issam Hamade conceded that Bell is

controlling. Defendant Issam Hamade’s Motion to Exclude and for Pre-Trial

Determination of Admissibility of Co-Conspirator Statements (Doc. No. 102) is

DENIED.

       22. Defendant Issam Hamade’s Motion to Exclude Use of Material Obtained

Pursuant to Foreign Mutual Legal Assistance Treaties. Defendant Issam Hamade

seeks an order excluding the use of any materials obtained through the assistance of a

foreign government pursuant to a Mutual Legal Assistance Treaty (“MLAT”) unless the

Government proves that the foreign government has consented to the use of such

materials in the investigation and prosecution of Issam Hamade. The Government

opposes the motion. The Court requests post-hearing briefing on the issue. Defendant

                                             14
Issam Hamade shall file his post-hearing brief no later than February 7, 2020, and the

Government shall file its response by February 21, 2020. This Court will take Defendant

Issam Hamade’s Motion to Exclude Use of Material Obtained Pursuant to Foreign

Mutual Legal Assistance Treaties (Doc. No. 102) under advisement on February 21,

2020 and issue a Report and Recommendation to the District Court.


Dated: January 15, 2020                  s/ Becky R. Thorson
                                         BECKY R. THORSON
                                         United States Magistrate Judge




                                           15
